41 F.3d 1518NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
NSK LTD. and NSK Corporation, Plaintiffs-Appellees,v.The UNITED STATES, Defendant-Appellant,The Timken Company, Defendant-Appellee.
No. 94-1281.
United States Court of Appeals, Federal Circuit.
Nov. 4, 1994.
CIT

1
MOTION GRANTED.

ORDER

2
Upon consideration of the consent motion of the United States for remand of this matter to the Court of International Trade for reconsideration of its judgment in light of this Court's decision of September 30, 1994 in No. 93-1525 and No. 93-1534, it is hereby


3
ORDERED that the motion is granted and the matter is remanded to the Court of International Trade.